Title: Mary Smith Cranch to Abigail Adams, 21 October 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree october. 21d 1787
          My dear Sister
        
        To hear that our dear good uncle Smith is added to the number of the Friends who have departed this Life since you left america will not greatly surprize you if you have receiv’d my Letters by the last ships which sail’d: yes my sister That good Man last monday morning about Two a clock clos’d his Eyes upon this vain world never more to open them till the last joyful Trump shall Wake to life all the nations of the earth— His disorder was something like coll. Quincys excepting that there was not a mortification— He did not suffer much Pain after the swelling abait’d in his Leg but he continu’d to sink a way & his life went out like the last snuff of a candle—without a sigh or groan. Five or six hours before he dy’d as he was laying upon the couch—he call’d Nabby & told her to send for all his Friends—His children & Brothers & sisters he meant Doctor & mrs Welch were of the number—“That he wish’d to see them once more”—“He was almost sure he should not live till the morning” They came—he gave them his blessing charg’d them to live in Love & harmony with each other & to take care of nabby & never to let her want any of the comforts of Life— He then desir’d that mr Clark might be sent for— he had often visited him in his sickness— He Lov’d him he said & was comforted by his conversation— when he came—he told he that he had sent for him to pray with him once more— He sat up & said all this with as strong a voice as when he was well— The Docr did not think but he might have liv’d a week & told him so— no said he I shall dye this night— at ten the Doc found his Pulse alter’d— he went to sleep, but was restless & uneasey—nabby got up at one to give him some thing to take. he told her, that he could not help himself at all— she went to the Bed to assist him but found she had to close his Eyes— I went to town the next day to see him not knowing that he was dead— I had seen him almost every week since he was taken sick— He was most tenderly affected towards his Friends— the Letter he receiv’d from you by Barnard affected him so much that he shed Tears— I went in just as he had done reading of it— “Thank her for me” said he to me “& tell her that I shall never write to her again— tell her also that I have notic’d one thing which I do not like— she often mentions going to meeting in the morning & having company to dine & spend the afternoon— I know she can not avoid it now—but I do not like it— I hope they will not do it when they return—tell her I say so—” I promis’d him I would— you know the strict manner in which they use’d to keep the sabbath would ill agree with the loose manners of Europe—
        He has left a most excellent character behind him many besides his children will rise up & call him blessed we my dear sister have lost in him another Parent— cousin Betsy bears the loss of Father much better than she did of her Mother. she has had time to prepair her mind for this. the other was sudden & it was the first real sorrow she ever knew— she looks calm & placed— cousin William sustains his loss with the most firmness— as to the amiable Preacher His Soul is bow’d down with sorrow He has no command of his tender Passions He is naturally low spirit’d—& he feels his loss more for not having a Family of his own & being in such an unsettled State—
        uncle has left his Estate to be equally divided between his children only he has given cousin Betsy 150lb more than the others to make her equal to mrs Otis to whom he has given firniture. Betsy will live with her Brother Willm. It is very happy for her that he has such a charming woman for his wife—you will admire her
        uncle Smith is the seventh Person who has dy’d in our Familys since you left us—but my dear sister I have an eighth to add who tho he has long since been lost to us—yet while life remain’d I did hope would sooner or later return & be a comfort to us—
        Sister last week receiv’d a Letter from a mr Barnard who says he was his Physician informing her that her Husband dy’d the 10th of september of the black jandice that the Family he was in took good care of him in his illness. That he was so well three days before his death as to be able to do considerable writing—but of what kind I do not know— He liv’d four miles from him & was not with him when he dy’d so cannot he says tell what the state of his mind was in that decicive moment— sister is going to answer his Letter— we shall know more I hope by his reply— your own mind will furnish you with the best Idea of what I feel upon this occation a meriful God will do right—
        When I was in town I heard of an English vesil just ready to sail—but I could not get a moment to write there— I had a great deal of business to do your sons from college are with me & I expect cousin JQA from Newburry with Mr Shaw & sister tomorrow—I must set my Tailors to work to fix them for winter—Miss Nancy Quincy Betsy Cranch & her Brother came from Haverhill last Friday & left all well Mr Thaxter is publish’d this day & is to be married next month—
        
        I long & fear to have cushing arrive your account of your Health makes me very uneasey— I wish you was with me & under Docr. Tufts care— I hope your journey has been of service to you— your sons Mother Hall & all your Braintree Friends are well— I have not time to say anything about your house now I shall write again soon— I have much to say— mr cranch & the children send Love to you & yours
        accept it also from your sister
      